Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered March 14, 2006, convicting him of *883criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
The County Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty to criminal sale of a controlled substance in the third degree (see Penal Law § 220.39 [1]). The plea was knowingly, voluntarily, and intelligently entered in the presence of the defendant’s counsel (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Holman, 33 AD3d 815 [2006]; People v Palmer, 29 AD3d 606 [2006]; People v Tissiera, 22 AD3d 611, 612 [2005]). Moreover, the defendant was not denied the effective assistance of counsel. The defense counsel obtained a favorable plea which limited the defendant’s term of imprisonment and which satisfied two outstanding, unrelated felony charges. There is nothing in the record which casts doubt upon counsel’s effectiveness (see People v Ford, 86 NY2d 397, 404 [1995]). Crane, J.P., Krausman, Goldstein and Spolzino, JJ., concur.